Citation Nr: 1124770	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  

2.  Entitlement to a special home adaptation grant.

3.  Entitlement to specially adapted housing.

4.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for aseptic avascular necrosis, left hip, status post varus flexion intertrochanteric osteotomy with left knee, muscle, and nerve damage due to surgery performed at a VA facility in August 1984.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an increased disability rating for prostatitis, currently evaluated as 40 percent disabling.

7.  Entitlement to an increased disability rating for hallux limitus, left great toe, currently evaluated as 10 percent disabling.

8.  Entitlement to an initial compensable evaluation for erectile dysfunction.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 (automobile and housing), September 2006 (hypertension, prostatitis, hallux limitus, erectile dysfunction, TDIU), and June 2008 (compensation pursuant to section 1151) decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.  Although the Veteran requested a hearing before a member of the Board, he subsequently indicated that he did not want a hearing before a member of the Board.  

The issues of entitlement to automobile and adaptive equipment or adaptive equipment only, specially adapted housing, a TDIU, and compensation pursuant to the provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Hypertension was not diagnosed until many years after the Veteran's separation from service, and there is no competent evidence or opinion of a medical relationship between current hypertension and the Veteran's military service.

2.  The Veteran's prostatitis has been manifested by increased urinary frequency, urinary leakage, prostate tenderness, and occasional urinary hesitancy, burning sensation with urination, urinary tract infections, and weak stream; he does not use any appliance to control leakage or absorbent materials that must be changed more than 4 times per day.

3.  The Veteran's hallux limitus, left great toe, has been manifested by pain, tenderness, swelling, weakness, a bony prominence dorsal to the left 1st metatarsophalangeal joint, and limitation of motion with no motion at the first metatarsophalangeal joint.

4.  The Veteran's erectile dysfunction has been manifested by sluggish erectile power, without any penile deformity.

5.  The Veteran is service connected for prostatitis, hallux limitus of the left great toe and erectile dysfunction.  His combined rating for all service connected disabilities is 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for a rating in excess of 40 percent for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2010).

3.  The criteria for a rating in excess of 10 percent for hallux limitus, left great toe, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

4.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).

5.  The criteria for entitlement to a certificate of eligibility for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 1151, 2101, 2101A, 2104 (West 2002); 38 C.F.R. § 3.809a (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in April 2005, March 2006, December 2006, and June 2008 letters.  Collectively, these letters advised the Veteran of what information and evidence is needed to substantiate claims for service connection and higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letters further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in November 2009.

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for erectile dysfunction.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and hearing testimony.

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection for hypertension.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no competent and credible evidence that shows hypertension beginning during service or in the first year post service, or that suggests the disability is otherwise related to service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service treatment records show no treatment, complaint, or diagnosis related to hypertension.  The Veteran's March 1968 separation examination report shows normal clinical evaluations and a blood pressure reading of 102/56.  In the sections for notes and summary of defects and diagnoses there is nothing suggestive of hypertension.  

The Veteran's blood pressure was reportedly normal (110/70) during a September 1987 VA examination.  While elevated blood pressure readings were reported in 1994, the first diagnosis of hypertension appears to be around 2001.  No elevated blood pressure readings were reported during service or in the first year after service.

None of the medical records reflecting diagnoses of hypertension even suggests that there exists a medical nexus between this disability and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  Simply put, there is no competent and credible evidence connecting current hypertension to his service.

The Board is aware that the Veteran alleges that he has had hypertension since service; however, this is not enough to substantiate the claim.  Despite the arguments to the contrary by his representative, the Veteran is not competent to report having hypertension.  Absent specialized training in the medical field, the Veteran, a lay person, is only competent to report symptoms he can observe with his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While the Veteran is competent to report observable symptoms (rather than diagnosing hypertension), in this case the Veteran has not reported any observable symptoms beginning during or shortly after service that could be related to hypertension.  Instead, he simply insists that he has had hypertension since service.  Thus, the Board finds the medical evidence on this point to be of greater probative value than the Veteran's lay contentions, as the diagnosis of hypertension and the etiology of hypertension requires medical expertise to determine.  

As there is no medical or credible lay evidence indicating that the Veteran developed hypertension as a result of his service, or had hypertension manifest to a compensable degree in the first year after service, the evidence is not in equipoise.  Accordingly, service connection for hypertension is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II. Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.



A. Prostatitis

Historically, service connection was awarded for prostatitis by an October 1968 rating decision.  A 10 percent disability rating was assigned, effective May 13, 1968.  The current appeal stems from an April 2005 claim for an increased rating.

In this case, Diagnostic Code 7527 directs that prostate gland injuries, infections, hypertrophy, and postoperative residuals will be rated as voiding dysfunction or urinary infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  The relevant regulation does not provide for a rating in excess of 40 percent based on frequency, obstructed voiding, or urinary tract infections.  See 38 C.F.R. § 4.115a.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence are rated as follows: A 20 percent rating is warranted if the evidence shows that the Veteran is required to wear absorbent materials which must be changed less than 2 times per day.  If absorbent materials must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If an appliance is required, or absorbent materials must be changed more than 4 times per day, a 60 percent rating is warranted.  

The Veteran was afforded a VA genitourinary examination in August 2006.  He complained of constant prostate tenderness, swelling of testicles, and urinary leakage.  According to the Veteran, he also had a weak stream, difficulty holding urine, and when he experiences the urge to urinate he has to go right then or he will leak on himself.  He gets up 4 to 5 times per night to urinate.  He denied having weight loss, anorexia, lethargy or weakness.  He did not use incontinent pads but wears pajamas under his clothes because the urine runs down his leg and the pajamas sort of soak it in.  He denied having any catheterizations.  He reported 2 to 3 urinary tract infections per year with no hospitalizations, and constant urinary burning.  He denied nephritis and reported needing antibiotics during prostate flare-up, which occur 4 to 5 times per year.  According to the Veteran, he has to constantly stay close to the bathroom because he has a constant urge to urinate and if he does not he will leak on himself.  His prostate was enlarged and tender to palpation.  The examiner diagnosed prostatitis and noted urge incontinence secondary to chronic prostatitis.   

The Veteran was afforded another VA genitourinary examination in November 2007.  He complained of increased urinary frequency, urinary hesitancy, a burning sensation with urination on occasion, and dysuria.  He reported urinating up to 10 times per day, and some urinary incontinence.  He got up 6 to 8 times per night to urinate.  According to the Veteran, he has the urge to urinate but is usually unable to make it to the toilet before the stream begins.  The Veteran denied using any pads.  He reported having swelling of the testicles and tenderness 1 to 2 times per year and occasional urinary tract infections.  He had not been hospitalized for urinary tract disease and had not had nephritis.  There was no edema, swelling, or atrophy on examination, but the left testicle was tender.  During the digital rectal exam there was tenderness throughout and enlargement of the prostate.  The diagnosis was prostatitis.

An ultrasound was performed by VA in September 2008, and it was noted that the Veteran had a small bladder, but his prostate was not enlarged.  The Veteran reported voiding every 30 minutes.  

The Veteran was afforded a third VA genitourinary examination in October 2009.  He complained of hesitancy, difficulty starting stream, dysuria, straining to urinate, voiding every 1 to 2 hours during the day, and 5 or more episodes per night.  The Veteran reported no leakage, urinary tract infections, obstructed voiding, stones, renal dysfunction or failure, acute nephritis, or hydronephrosis.  Physical examination of the bladder was normal.  The right testicle was 1/3 of a normal size testicle and was tender.  The prostate was generally enlarged and tender.  The examiner diagnosed prostatitis.  

The representative for the Veteran has argued that the Veteran should be afforded a fourth genitourinary examination as the most recent examination is too old and not reflective of all the evidence on file which shows a worse condition.  The examinations in this case included review of the relevant evidence and thorough physical examinations; as such the Board finds them adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  There is no medical or competent lay evidence indicating a worsening of the Veteran's prostatitis since the most recent examination in October 2009.  As such, further examination is not necessary.

Looking at the medical findings and the Veteran's own reports, a rating in excess of 40 percent for prostatitis is not warranted.  For a 60 percent rating, the evidence would need to show that an appliance was required for leakage, or that absorbent materials must be changed more than 4 times per day.  The Veteran has reported some leakage, but has also noted that he does not use pads and denied having any catheterizations.  While the Veteran reportedly wears pajamas under his clothing, apparently to control leakage, there is simply no suggestion that the pajamas must be changed more than 4 times per day.  Thus, the evidence, both medical and lay, is against a finding that the Veteran meets the requirements for a higher rating.

B. Left Great Toe

Historically, service connection was awarded for hallux limitus, left great toe, by a September 2002 rating decision.  A 10 percent disability rating was assigned, effective August 27, 2001.  The current appeal stems from an April 2005 claim for an increased rating.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The left great toe disability is currently evaluated under Diagnostic Code 5284.  That diagnostic code covers other foot injuries and allows for 10, 20, and 30 percent ratings for moderate, moderately severe, and severe foot injuries, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note indicates that with actual loss of use of the foot a 40 percent rating should be assigned.  Id.

VA outpatient treatment records reflect that the Veteran has pain over the left great toe.  Examination revealed a bony prominence, dorsal to left 1st metatarsophalangeal joint.  Limitation of motion and crepitus of the toe were present.  Pulses were palpable and 2+, and sensation was intact.  There were no macerations or open lesions.  X-rays show degenerative joint disease/osteoarthritis of the left great toe.

The Veteran was afforded a VA feet examination in November 2007.  He complained of left great toe pain, weakness, stiffness, swelling, fatigability and lack of endurance.  He reported using a cane and corrective shoes but that they did not help.  By his account, he could stand for 10 to 20 minutes and walk 100 yards before experiencing discomfort.  Physical examination of the left foot revealed a mildly swollen appearance.  The great toe was tender to palpation throughout.  There was pain and limited motion of the toe with no motion at the first metatarsophalangeal joint.  The Veteran could flex the phalanges with pain.  Gait appeared very limited secondary to a hip condition but the Veteran did have problems ambulating with the left foot.  There were no callosities, breakdown or unusual shoe wear, or skin or vascular changes.  Circulation and sensory function were good.  There was no angulation of the toe.  Examination was negative for edema and instability, but positive for weakness.  The examiner's diagnosis was hallux limitus left great toe.

The Veteran was afforded another VA feet examination in January 2009.  He complained of pain, swelling, redness, stiffness, fatigability, weakness, and lack of endurance.  He also reported that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  The examiner noted that assistive aids/devices were not needed.  Examination of the left foot revealed no instability, abnormal weight bearing, or muscle atrophy.  The Veteran did experience pain with motion and there was swelling at the base of the great toe, weakness, and ankylosis of 1st metatarsophalangeal joint with hallux valgus.  There was also bony joint enlargement, tenderness, and the toe was hot to the touch.  The diagnosis rendered was left great toe hallux limitus.

The medical and lay evidence reflects that the Veteran's left toe disability is manifested by pain, tenderness, swelling, weakness, a bony prominence dorsal to the left 1st metatarsophalangeal joint, and limitation of motion with no motion at the first metatarsophalangeal joint.  The Board recognizes that the Veteran has trouble with ambulation; however, the record is replete with findings that such is caused by problems with his hips (including VA records from October 1999, November 1999, April 2005, May 2005, June 2005, March 2006, and September 2006; a May 2005 VA admission evaluation; and an April 2008 VA scooter evaluation).  

Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 10 percent rating presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  It is also noted that the evidence shows that the Veteran does not have any neurological problems with pulses or sensation.  The level of disability described by the Veteran and medical professionals is no more than moderate in severity.  As such, a rating in excess of 10 percent is not warranted when considering Diagnostic Code 5284.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The diagnostic codes relevant to hallux valgus and hallux rigidus do not allow for greater than 10 percent ratings.  There is also no indication of malunion or nonunion of tarsal or metatarsal bones, to include on X-ray findings.  Thus a higher rating would not be warranted when considering Diagnostic Codes 5280, 5281, or 5283.  See 38 C.F.R. § 4.71a.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

C.  Erectile Dysfunction

The Veteran's erectile dysfunction is currently evaluated under Diagnostic Code 7522, which requires deformity of the penis with loss of erectile power for a compensable rating.  38 C.F.R. § 4.115b.  

At the Veteran's August 2006 VA genitourinary examination, he stated that ejaculation was possible with vaginal penetration if he takes his medication.  Inspection and palpation of his penis, testicles, epididymis, and spermatic cord were within normal limits.  He had no appreciated penile deformities.  Erectile power was sluggish.  The examiner diagnosed erectile dysfunction.

Erectile dysfunction was also diagnosed at the Veteran's November 2007 VA genitourinary examination.  He again reported that vaginal penetration with ejaculation was possible.  Inspection and palpation of the penis, testicles, epididymis and spermatic cord revealed a tender left testicle.  

After the Veteran's October 2009 VA genitourinary examination, he was again diagnosed with erectile dysfunction.  Vaginal penetration was reportedly possible.  The penis was normal on examination.  


The Veteran has had 3 genitourinary examinations and at all 3 it was reported that vaginal penetration was possible and examination of the penis was normal.  The Veteran has not asserted any differently.  While the Veteran may have "sluggish" erectile power, he does not have penile deformity, a prerequisite for a compensable rating under Diagnostic Code 7522.  As such, a compensable rating is not warranted.  

The Veteran's representative has argued that the erectile dysfunction should be rated by analogy to disorders of female organs and awarded a compensable rating.  The Board disagrees.  The Veteran is requesting to be rated by analogy to gynecological conditions listed in 38 C.F.R. § 4.116 (2010).  The anatomical localization (female versus male) and symptomatology (disease or injury of vulva, vagina, cervix; or disease, injury, or adhesions of uterus, fallopian tubes, or ovaries versus erectile dysfunction) are simply not analogous.  See 38 C.F.R. § 4.20 (2010).

The representative also argues that the Veteran should be afforded a fourth VA genitourinary examination to address functional impairment including psychological effects and loss of consortium.  However, the functional impairment of the Veteran's erectile dysfunction has already been addressed.  Notably, at the November 2007 examination the Veteran denied any effect of erectile dysfunction on his usual occupation or his daily activities.  The Board also notes again that the Veteran has repeatedly reported that vaginal penetration with ejaculation is possible.  The examinations in this case included review of the relevant evidence and thorough physical examinations; as such the Board finds them adequate for rating purposes.  A fourth genitourinary examination is not necessary at this time.  If the Veteran believes he is suffering from psychological effects due to his erectile dysfunction he should file a claim for any such disability with the RO.  

D. Other Considerations

The Board has also considered whether the Veteran's prostatitis, left great toe disability, and erectile dysfunction present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Special Home Adaptation Grant

Claims for entitlement to a certificate of eligibility for a special home adaptation grant are governed by 38 C.F.R. § 3.809a.  In pertinent part, a certificate of eligibility for assistance in acquiring necessary special home adaptations, or for assistance in acquiring a residence already adapted with necessary special features, under 38 U.S.C. § 2101(b) or 2101A(a) may be issued to a veteran if the following requirement is met:

The veteran must be entitled to compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total.  The disability must: 
(1) Include the anatomical loss or loss of use of both hands, or (2) Be due to: 
(i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  75 Fed. Reg. 57859 (September 23 1010); 38 C.F.R. § 3.809a.

Here, the Veteran's only service connected disabilities are prostatitis, evaluated as 40 percent disabling; hallux limitus of the left great toe, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as 0 percent disabling.  The Veteran is not service connected for loss of use of the hands, blindness, any burn injuries, or any respiratory injuries.  

As stated above, to be entitled to a certificate of eligibility for a special home adaptation grant, a veteran must have service-connected disabilities that result in the loss or the loss of use of his hands, blindness, be the result of burns, or have been the result of residuals of an inhalation injury.  Here none of the Veteran's service-connected disabilities are of the type enumerated by the regulation, and the issues being remanded do not concern any such disabilities.  Accordingly, the Board must conclude that the Veteran is not entitled to a certificate of eligibility for a special home adaptation grant as a matter of law.  38 U.S.C.A. §§ 1151, 2101, 2101A, 2104; 38 C.F.R. § 3.809a.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an increased disability rating for prostatitis, currently evaluated as 40 percent disabling, is denied.

Entitlement to an increased disability rating for hallux limitus, left great toe, currently evaluated as 10 percent disabling, is denied.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.  

Entitlement to a special home adaptation grant is denied.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to automobile and adaptive equipment or adaptive equipment only, specially adapted housing, a TDIU, and compensation pursuant to the provisions of 38 U.S.C.A. § 1151.

The Veteran asserts that he has aseptic avascular necrosis, left hip, status post varus flexion intertrochanteric osteotomy with left knee, muscle, and nerve damage due to surgery performed at a VA facility in August 1984.  He contends that during surgery a mistake was made while inserting a pin which caused his left knee to turn out, which in turn caused muscle and nerve damage to the left leg.  In support of this contention the Veteran cites to portions of the August 1984 operative report noting difficulty getting the osteotomy to line up well.  


In pertinent part, 38 U.S.C. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

A VA opinion was obtained in December 2009.  The record was reviewed and the examiner opined that additional disability such as shortening of the left leg, knee, muscle or nerve damage was less likely as not caused by or a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault stemming from the 1984 surgery.  The examiner stated that all of the Veteran's symptoms and complaints are part of the natural progression of avascular necrosis of the hip.  However, this opinion does not address the Veteran's contention that statements in the operative report show that something went wrong during the operation.  As such, another medical opinion should be obtained.  

It appears that most, if not all, records surrounding the August 1984 surgery and treatment have been obtained.  These records were requested from the Dayton, Ohio VA Medical Center (VAMC), and that facility reported that the records had been transferred to the VA Western New York Healthcare System at Batavia, New York.  In April 2008, the Batavia facility reported that they did not have the records.  However, VA records from 1984 and 1985 are in the claims file, including the records surrounding the August 1984 surgery and the operative report.  To the extent that there are any missing records, it appears that further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2010).  As such, the Veteran should be properly notified of the inability to obtain records.  See 38 C.F.R. § 3.159(e) (2010).  

According to 38 C.F.R § 3.159(e), if records are not obtained the Veteran must be provided oral (with corresponding record/documentation) or written notice that contains the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

At present, the claim for a TDIU and the claims for automobile and adaptive equipment and specially adapted housing are inextricably intertwined with the claim of entitlement to compensation under section 1151 currently on appeal, because the final outcome of this claim could materially affect the result of the TDIU and automobile and specially adapted housing claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

It is also noted that the Veteran has not submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  On remand, he should be furnished this form and asked to complete and return the form.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  

2.  Provide the Veteran with notice that some of the 1984 records from the Dayton, Ohio VAMC may not have been obtained.  The provisions of 38 C.F.R. § 3.159(e) (described above) should be followed.  An appropriate amount of time for response should be allowed.

3.  Obtain relevant VA treatment records dating since November 2009.

4.  After the development requested above has been completed to the extent possible, forward the Veteran's claims file to an orthopedic surgeon for review.  Following review of the claims file, the specialist is asked to: 

(1) Provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability or greater) that current disability in the Veteran's left leg (claimed as shortening, knee, muscle, and nerve damage) was caused by or was aggravated (permanent worsening of the underlying condition beyond natural progression) by VA surgical treatment in August 1984.  

(2) For any disability caused or aggravated by the VA surgical treatment in August 1984, the examiner should address whether such disability (a) was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment; or, (b) was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided). 

(3) Specifically address the Veteran's contention that statements in the August 1984 operative report show that something went wrong during the operation.  The relevant portions of the operative report have been highlighted by the Veteran on a copy of that report contained in the 12th volume of the Veteran's file.  

A rationale for all opinions expressed should be provided.  If an examination is deemed necessary to answer the questions presented, one should be scheduled.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed and the claims readjudicated, to specifically include the claims for a TDIU, automobile and adaptive equipment or adaptive equipment only, and specially adapted housing.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


